DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach an electro-optical device comprising an electro-optical panel including: a first member having a translucent property; a second member having a translucent property and opposed to the first member with a space being interposed therebetween; and a plurality of pixel electrodes provided at an opposite side from the first member with respect to the second member, wherein a plurality of lens surfaces, each having a protruding curved surface, are formed at either one of a surface, opposed to the second member, of the first member, and a surface, opposed to the first member, of the second member, the plurality of lens surfaces each overlapping, in plan view, with each of the plurality of pixel electrodes respectively, and the space communicates with an inlet passage through which a refrigerant flows into the space, and also communicates with an outlet passage through which the refrigerant flows out of the space.
Miyashita US 2018/0224692 teaches a electro-optical device with refrigerant channels formed at the sides of the elctro-optical panel thus cannot teach the limitation of a first member having a translucent property; a second member having a translucent property and opposed to the first member with a space being interposed therebetween and a plurality of lens surfaces, each having a protruding curved surface, are formed at either one of a surface, opposed to the second member, of the first member, and a surface, opposed to the first member, of the second member, the plurality of lens 
Murao US 2010/0020263 teaches an electro-optical device comprising an electro-optical panel including: a first member having a translucent property; a second member having a translucent property and opposed to the first member with a space being interposed therebetween; and a plurality of pixel electrodes provided at an opposite side from the first member with respect to the second member, wherein a plurality of lens surfaces, each having a protruding curved surface, are formed at either one of a surface, opposed to the second member, of the first member, and a surface, opposed to the first member, of the second member, the plurality of lens surfaces each overlapping, in plan view, with each of the plurality of pixel electrodes respectively.  However there is no basis in the prior art of record for modifying it to meet the limitation of the space communicates with an inlet passage through which a refrigerant flows into the space, and also communicates with an outlet passage through which the refrigerant flows out of the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871